Citation Nr: 1827384	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  10-20 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1969 to November 1970, to include service in the Republic of Vietnam.  He died in April 2015, and the appellant, his surviving spouse has been substituted for the Veteran for the purpose of processing his claim to completion.  See 38 U.S.C. § 5121A; February 2016 VA correspondence.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2008, the appellant testified before a decision review officer (DRO).  

In February 2015, the Board remanded the matter for further development.  

In February 2018, the Board requested a medical opinion from an expert at the Veterans Health Administration (VHA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran had degenerative joint disease, spondylosis, and degenerative disc disease, as diagnosed on February 2009 VA examination.

2.  The Veteran's service treatment records show complaints of back pain in January, February, and May 1970.  In May 1970, he was diagnosed with chronic low back strain.  

3.  In an April 2018 opinion supported by the Veteran's relevant medical history, a VHA expert opined that the Veteran's lumbar spine disability, diagnosed as degenerative joint disease, spondylosis, and degenerative disc disease, is related to service.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for a lumbar spine disability are met.  38 U.S.C. §§ 1110, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 


ORDER

Service connection for a lumbar spine disability, diagnosed as degenerative joint disease, spondylosis, and degenerative disc disease, is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


